Case 4:18-cv-00519-ALM Document 76 Filed 04/21/20 Page 1 of 5 PageID #: 2573




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                SHERMAN DIVISION

WAPP TECH LIMITED PARTNERSHIP
and WAPP TECH CORP.,

               Plaintiffs,
                                                       C.A. No. 4:18-cv-00519-ALM
       v.

BANK OF AMERICA CORP.,
                                                       JURY TRIAL DEMANDED
               Defendant.

WAPP TECH LIMITED              PARTNERSHIP
and WAPP TECH CORP.,
                                                       Case No. 4:18-CV-00501-ALM
               Plaintiffs,

       v.

WELLS FARGO & CO.
                                                       JURY TRIAL DEMANDED
              Defendant.

WAPP TECH LIMITED PARTNERSHIP
and WAPP TECH CORP.,
                                                       Case No. 4:18-CV-00469-ALM
               Plaintiffs,

       v.

SEATTLE SPINCO, INC. ET AL.,
                                                       JURY TRIAL DEMANDED
              Defendants.


  PLAINTIFFS WAPP TECH LIMITED PARTNERSHIP AND WAPP TECH CORP.’S
     SUPPLEMENTAL SUBMISSION REGARDING CLAIM CONSTRUCTION


       Pursuant to the Court’s directive during the April 20, 2020 claim construction hearing,

Plaintiffs Wapp Tech Limited Partnership and Wapp Tech Corp. (collectively “Wapp”) provide

the following additional information:
                                               1
Case 4:18-cv-00519-ALM Document 76 Filed 04/21/20 Page 2 of 5 PageID #: 2574




   1. “configured to”

         Wapp provides the following proposed construction, which modifies Defendants’

proposed construction to correct wording that Wapp contends is in error, for the reasons set forth

in Wapp’s briefing, presentation slides, and oral argument:

          “configured to”                  programmed or implemented with hardware or
                                           software to

For the Court’s convenience, a redline relative to Defendants’ proposed construction is provided

below:

          “configured to”                  actually programmed or implemented with
                                           hardware or software to

   2. “simultaneously visually simulate/emulate, via one or more profile display windows”;
      “simulate, via one or more profile display windows”

         Wapp provides the following proposed constructions, which modifies Defendants’

proposed constructions to correct wording that Wapp contends is in error, for the reasons set

forth in Wapp’s briefing, presentation slides, and oral argument:

          “simultaneously visually         [simulate/emulate], while at the same time
          [simulate/emulate], via one or   displaying one or more windows showing
          more profile display             resources of the mobile device that are available
          windows”                         to or utilized by the application
          “simulate, via one or more       simulate and display one or more windows
          profile display windows”         showing resources of the mobile device that are
                                           available to or utilized by the application

For the Court’s convenience, a redline relative to Defendants’ proposed constructions is provided

below:




                                                 2
Case 4:18-cv-00519-ALM Document 76 Filed 04/21/20 Page 3 of 5 PageID #: 2575




         “simultaneously visually          imitate [simulate/emulate], while at the same time
         [simulate/emulate], via one or    displaying one or more windows showing in real
         more profile display              time resources of the mobile device that are
         windows”                          available to or utilized by the application as a
                                           result of the imitated activity
         “simulate, via one or more        imitate simulate, and make available for display
         profile display windows”          one or more windows showing resources of the
                                           mobile device that are available to or utilized by
                                           the application as a result of the imitated activity

    3. “emulate”; “simulate”

       During oral argument, the Court raised the question of whether the term “emulate” should

be construed to mean “simulate,” or vice versa.

       As both parties have noted, the patent claims and specification generally use the term

“emulate” to refer to a “mobile device” and the term “simulate” to refer to “network

characteristics.” For the reasons set forth in Wapp’s briefing, presentation slides, and oral

argument, noting this distinction for the jury would be a sufficient construction. Wapp maintains

its position that there is no meaningful difference in the “precision” connoted by the two claim

terms, and that these terms do not need any further construction in light of the surrounding claim

language, again for the reasons set forth in Wapp’s briefing, presentation slides, and oral

argument.1




1
  Wapp agrees with Defendants that the use of “emulate” to refer to “network characteristics” in
claim 1 of the ’192 patent was an editing error during prosecution. (See Defendants’
Defendants’ Claim Construction Brief, at 17 n.10, and Defendants’ Claim Construction Slides at
94-96.) That claim should recite the term “simulate” to refer to “network characteristics.”
Whether the Court corrects the relevant language or finds that claim invalid for lack of written
description, as Defendants have raised, is an issue for later adjudication.


                                                  3
Case 4:18-cv-00519-ALM Document 76 Filed 04/21/20 Page 4 of 5 PageID #: 2576




Dated: April 21, 2020                    /s/ Timothy Devlin
                                         Timothy Devlin
                                         tdevlin@devlinlawfirm.com
                                         Henrik D. Parker
                                         hparker@devlinlawfirm.com
                                         DEVLIN LAW FIRM LLC
                                         1526 Gilpin Ave
                                         Wilmington, DE 19806
                                         (302) 449-9010

                                         Jeffrey G. Toler
                                         Texas State Bar No. 24011201
                                         jtoler@tlgiplaw.com
                                         TOLER LAW GROUP, PC
                                         8500 Bluffstone Cove, Suite A201
                                         Austin, TX 78759
                                         (512) 327-5515

                                         Attorneys for Plaintiffs Wapp Tech
                                         Limited Partnership and Wapp Tech
                                         Corp.




                                     4
Case 4:18-cv-00519-ALM Document 76 Filed 04/21/20 Page 5 of 5 PageID #: 2577




                                CERTIFICATE OF SERVICE

       The undersigned attorney hereby certifies that all counsel of record who are deemed to

have consented to electronic service are being served with a copy of this document via electronic

filing on April 21, 2020.

                                                      /s/Timothy Devlin
                                                        Timothy Devlin




                                                5
